June 2, United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC 20549 Attention:Rolaine Bancroft, Special Counsel Re: Sahara Media Holdings, Inc. Amendment No. 4 to Form S-1 Filed May 8, 2009 (File No. 333-155205) Ladies and Gentlemen: On behalf of Sahara Media Holdings, Inc. (“Sahara” or the "Company"), please accept this letter as the Company’s response to the comments of the reviewing Staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filing as set forth in the comment letter of May 15, 2009. Description of Business, page 29 1.We note your response to comment 1 and the updated disclosure regarding your web traffic statistics.
